SECOND DIVISION
                                  BARNES, P. J.,
                               MILLER, and RAY, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                    August 10, 2015


In the Court of Appeals of Georgia
 A13A2100. PARKER v. THE STATE.

      BARNES, Presiding Judge.

      In Parker v. State, 296 Ga. 586 (769 SE2d 329) (2015), the Supreme Court of

Georgia reversed Division 1 of the judgment of this Court in Parker v. State, 326 Ga.

App. 217 (756 SE2d 300) (2014).1 We vacate our earlier opinion and adopt the

opinion of the Supreme Court as our own. Accordingly, we vacate Parker’s

convictions and the order denying his motion for material witness certificates, reverse

the trial court’s exclusion of Parker’s proffered documents, and remand the case “to

the trial court with direction to issue a new order on Parker’s motion after considering

his proffers, along with any other unprivileged evidence submitted by Parker and the

State on remand.” Parker, 296 Ga. at 596 (4).




      1
      This Court’s rulings on which the Supreme Court did not grant certiorari
remain the law of the case. Parker, 296 Ga. at 597, n. 14.
       If the trial court on remand grants Parker’s motion for material witness
       certificates in whole or in part, and Parker then succeeds in obtaining
       summonses for the witnesses from the Kentucky court, then a new trial
       will be necessary. If, on the other hand, the trial court denies the motion
       again, then the court should reenter the judgments of conviction against
       Parker, who could then take another appeal challenging the second
       ruling on his motion and any related issues.


Id. at 597 (4).

       Judgment vacated and case remanded with direction. Miller and Ray, JJ.,

concur.




                                           2